Citation Nr: 9922908	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-23 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service connected lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected bursitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1973 to August 
1994.  

This appeal arises from rating decisions of the Roanoke, 
Virginia Regional Office (RO).  The veteran testified at a 
January 1998 personal hearing in Washington, D.C. before the 
undersigned member of the Board of Veterans' Appeals.  

By remand of the Board in April 1998, the issues of 
entitlement to higher ratings for the service connected low 
back and right shoulder were returned to the RO for 
additional development.  At that time, it was noted that it 
appeared that the veteran was seeking a higher evaluation for 
the service connected neck disability.  That issue was 
referred to the RO for appropriate development.  On the May 
1999 informal hearing presentation, higher evaluations for 
the service connected trigeminal neuralgia and bilateral knee 
disabilities and entitlement to service connection for a 
psychiatric disability were raised.  As these additional 
issues have not been developed or certified on appeal and, as 
they are not inextricably intertwined with the issues 
currently on appeal, they are referred to the RO for 
appropriate consideration.  

By rating decision in January 1999, a 10 percent evaluation 
for bursitis (formerly rated as synovitis) of the right 
shoulder was awarded.  Whether a rating in excess of 10 
percent is warranted for the service connected right shoulder 
disability remains on appeal.  




REMAND

The veteran contends that the RO erred by failing to grant 
higher evaluations for the service connected low back and 
right shoulder disabilities.  In the April 1998 remand, it 
was requested that the veteran be afforded VA orthopedic and 
neurology examinations to determine the current nature and 
extent of low back and right shoulder disabilities.  It was 
requested that the orthopedist include in the clinical 
evaluation of the veteran consideration of 38 C.F.R. §§ 4.40 
and 4.45 in the context of the Court's determination in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The neurologist was 
to determine whether there were any neurological 
manifestations referable to the service connected 
disabilities.  Neither of these essential developments was 
accomplished.  As a consequence, the requested evidentiary 
development regarding the issues on appeal has not been 
accomplished.  In the case of Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a remand was necessary due to 
the RO's failure to follow the directives contained in the 
Board's remand decision.  It was further held that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  Accordingly, 
the veteran should be afforded VA orthopedic and neurology 
examination that address all requested development.

Also in regard to the claim for higher evaluations for the 
service connected low back and right shoulder disabilities, 
the Court has held that unlike claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time based on the facts found may be assigned following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, as the rating action 
appealed from was the initial grant of service connection for 
the veteran's low back and right shoulder disorders, the RO 
should consider the proper evaluations to be assigned for the 
veteran's service connected disabilities pursuant to the 
Court's holding in Fenderson.

With regard to the evaluations to be assigned to the service 
connected low back and right shoulder, VA has a duty to 
assist the veteran in the development of facts pertaining to 
her claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support her claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
All current treatment records relative to the service-
connected low back and right shoulder should be obtained to 
include those from the Washington VA medical center.  In 
particular, it is noted that the veteran alleged that an MRI 
of her low back was taken.  This was not obtained and was not 
made available to the examiner for review before the 
examination.  Clinical data which takes into account both 
prior and recent medical treatment is needed to ensure that 
the evaluation of the veteran's disabilities will be a fully 
informed one.

During the January 1998 hearing before the Board, the veteran 
alleged that her service connected low back and right 
shoulder disabilities affected her ability to pursue her 
employment to include losing time from work.  In Spurgeon v. 
Brown, 10 Vet. App. 194 (1997), the Court concluded that a 
remand was required due to the Board's failure to notify the 
appellant in that case that he was responsible for furnishing 
employment records to support his claim that his service-
connected disability affected his employment.  The Court 
noted that one of the criteria for purposes of determining 
whether to award an extraschedular rating in "exceptional" 
cases under 38 C.F.R. § 3.321(b)(1) is a showing that a 
disability causes "marked interference with employment."  
In Spurgeon, the appellant testified that his wrist condition 
had "quite disturbed" his work, and that he had missed 800 
hours of work at the U.S. Postal Service.  There is no 
evidence in the record that VA ever attempted to secure the 
appellant's employment records and no evidence that VA ever 
notified the appellant that she had the ultimate 
responsibility of furnishing the records.  In this regard, 
the Court noted that if VA (for whatever reason) could not or 
would not request the veteran's employment records, it had, 
at a minimum, an obligation to advise the appellant of their 
relevance.  38 C.F.R. § 3.159(c); 38 U.S.C. § 5103(a).  
Because it did not, a remand was required.  Likewise, 
consideration of an extraschedular rating is deemed warranted 
in this case.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue.  The veteran 
should be specifically asked the date her 
MRI of the lumbar spine was taken.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder to 
include those from the VA medical center 
in Washington D.C. from September 1998 to 
the present.  The records requested 
should include the report of MRI, the 
date of which will be provided by the 
veteran.  Once obtained, all records 
should be permanently associated with the 
claims file.  

2.  The RO should request from the 
veteran an employment statement showing 
time lost from her employment at the 
Board of Veterans Appeals specifically 
due to the service connected low back and 
right shoulder disabilities.  Time lost 
for each disability should be discussed 
separately.

3.  The RO should also request from the 
veteran signed authorizations so that her 
leave records from the Board of Veterans 
Appeals may be requested.  Specifically, 
the VA needs verification of time lost 
from work due to the service connected 
low back and right shoulder disabilities, 
and the effect these disabilities have on 
the veteran's ability to carry out her 
job duties.  If special concessions were 
made by her employer because of the 
service connected disabilities at issue, 
this information is also needed.  In 
addition, the veteran may submit any 
other evidence in her possession or which 
she is able to obtain documenting marked 
interference with her employment 
attributable to her service connected 
disabilities.  If she has had any period 
of hospitalizations for her service 
connected low back or right shoulder 
disabilities since 1994, she should so 
indicate and provide signed 
authorizations so that the VA may obtain 
the medical records.  All additional 
evidence received should be permanently 
associated with the claims file.  

4.  The veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the current nature and extent 
of low back and right shoulder 
disabilities.  The importance of 
appearing for the scheduled examinations 
and the consequences of her failure to do 
so should be made available to the 
veteran.  The claims folder must be made 
available to the examiners prior to the 
examinations.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disabilities at issue in light of 
the whole recorded history.  All 
indicated diagnostic tests (to include an 
MRI if appropriate-see December 1998 
report of VA orthopedic examination) must 
be performed.  If the physicians do not 
feel that an MRI of the shoulder is 
needed to evaluate the veteran, it should 
be so indicated and the reasons should be 
specified.  Complete range of motion 
testing for the low back and the right 
shoulder should be accomplished and the 
examiner should also provide the normal 
ranges of motion for the low back and 
right shoulder.  In general, the 
examiners should record all complaints 
and clinical findings pertaining to 
disability of the low back and the right 
shoulder.  All factors upon which a 
medical opinion is based must be set 
forth for the record.

The orthopedic examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected low 
back or right shoulder due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The examiner should 
indicate whether there is evidence of 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  Each 
of these criteria must be addressed by 
the examiner.  

The neurology examiner should determine 
whether the veteran has any neurological 
manifestations referable to the service 
connected low back and right shoulder 
disabilities.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological 
findings appropriate to the site of any 
disease disk.  The frequency of any 
attacks and whether there is any relief 
between attacks should be discussed.  
Each of these criteria must be addressed 
by the examiner.   

5.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
and to the holdings in DeLuca and 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, consideration should 
be given to whether referral for 
consideration of an extraschedular rating 
is warranted pursuant to 38 C.F.R. 
§ 3.321.  If the action taken remains 
adverse to the veteran in any way, she 
and her representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination and citation, 
consideration and discussion of 3.321.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The RO should 
also include a copy of the letter(s) 
notifying the veteran of the scheduling 
of an examination and notifying her of 
the consequences for failure to appear 
for an examination.  The veteran and her 
representative should then be afforded a 
reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


